Citation Nr: 0924669	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status 
postoperative intractable plantar keratosis of the left foot, 
currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for status 
postoperative intractable plantar keratosis of the right 
foot, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 
1984.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the benefits sought on 
appeal.  The Veteran testified at a hearing before the Board 
in March 2008.  



REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to final appellate 
review.  In this regard, the Veteran testified at the March 
2008 BVA hearing that he has been treated by both the VA and 
private physicians for his foot disabilities.  Because these 
records may be relevant to the Board's adjudication of the 
Veteran's increased rating claims, these records should be 
obtained.  

At an April 2006 VA examination, the examiner noted that the 
Veteran is receiving Social Security benefits.  It does not 
appear that any Social Security Administration (SSA) records 
have been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

At the March 2008 BVA hearing, the Veteran stated that his 
service-connected disabilities have worsened since his last 
VA examination in April 2006.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, the need for an updated VA examination 
is demonstrated.

Lastly, the Board acknowledges a decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the notice provided to the Veteran 
in this case does not satisfy the requirements of Vazquez-
Flores.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with 
his current claim.  

2.  The RO/AMC should contact the Veteran 
to determine when and where he has 
received treatment for his feet since the 
April 2006 VA examination.  The RO/AMC 
should then obtain and associate with the 
claims file treatment records identified 
by the Veteran.  Irrespective of any 
response from the Veteran, the RO/AMC 
should obtain and associate with the 
claims file VA treatment records 
pertaining to the Veteran dated since 
November 2006, the last date of VA 
records contained in the claims file. 

3.  The RO/AMC should obtain and 
associate with the claims file from SSA 
copies of their determination on the 
Veteran's claim for SSA disability 
benefits, as well as copies of the 
medical records considered in conjunction 
with that determination.  

4.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service connected 
bilateral status postoperative 
intractable plantar keratosis.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's service 
connected bilateral foot disability in 
detail.  The examiner is further 
requested to specify which complaints and 
clinical findings are related to the 
Veteran's service-connected disabilities 
and which are do to other pathology.  The 
examiner should also comment on, and 
offer an opinion, as to the degree of 
functional impairment the Veteran's 
service-connected foot disabilities 
produce in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected 
foot disabilities.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


